Exhibit 10.1

 

Seventeenth Amendment to the
First Amended and Restated Agreement
of Limited Partnership
of SL Green Operating Partnership, L.P.

 

This Amendment is made as of June 19, 2015 by SL Green Realty Corp., a Maryland
corporation, as managing general partner (the “Company” or the “Managing General
Partner”) of SL Green Operating Partnership, L.P., a Delaware limited
partnership (the “Partnership”), and as attorney-in-fact for the Persons named
on Exhibit A to the First Amended and Restated Agreement of Limited Partnership
of SL Green Operating Partnership, L.P., dated as of August 20, 1997, as amended
from time to time (the “Partnership Agreement”), for the purpose of amending the
Partnership Agreement.  Capitalized terms used herein and not defined shall have
the meanings given to them in the Partnership Agreement.

 

WHEREAS, pursuant to that certain Purchase, Sale and Contribution Agreement
(the “Sale Agreement”), dated as of April 3, 2015, by and between Walsam East
72nd LLC, a New York limited liability company (the “Seller”), and 260E72 Owner
LLC, a Delaware limited liability company (the “Purchaser”), the Purchaser has
agreed to acquire the Premises (as defined in the Sale Agreement) from the
Seller in exchange for, among other things, convertible preferred partnership
units of the Partnership.

 

WHEREAS, the Partnership owns a direct or indirect interest in the Purchaser.

 

WHEREAS, Section 4.02A of the Partnership Agreement grants the Managing General
Partner authority to cause the Partnership to issue interests in the Partnership
to Persons other than the Managing General Partner in one or more classes or
series, with such designations, preferences and relative, participating optional
or other special rights, powers and duties as may be determined by the Managing
General Partner in its sole and absolute discretion, subject to applicable
Delaware law.

 

WHEREAS, the Managing General Partner has determined that, in connection with
the issuance of the convertible preferred partnership units contemplated by the
Sale Agreement, it is necessary and desirable to amend the Partnership Agreement
to create and set forth the terms of the convertible preferred partnership units
having the designations, rights and preferences set forth herein.

 

WHEREAS, solely to the extent necessary to effect the establishment of the
Series N Preferred Units (as defined herein) with the terms and conditions
described herein, the following shall be deemed to amend Articles V and VI and
Section 8.06 of the Partnership Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:

 

1.                                      Article I of the Partnership Agreement
is hereby amended by adding the following definition:

 

--------------------------------------------------------------------------------


 

“Series N Preferred Units” means the series of Partnership Units established
pursuant to the Seventeenth Amendment to this Partnership Agreement,
representing units of Limited Partnership Interest designated as the Series N
Preferred Units, with the preferences, rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
repurchase and conversion as described herein.

 

2.                                      Section 8.06A(i) of the Partnership
Agreement is hereby amended by adding the following sentence to the end of such
section:

 

“Notwithstanding any provision of this section 8.06A(i) to the contrary, holders
of Class B Units (or the Class A Units into which such Class B Units
automatically convert following the expiration of the applicable Distribution
Period within which the conversion occurs) issued as a result of a Conversion
Notice delivered in respect of Series N Preferred Units pursuant to section
3.F.(ii) of the Seventeenth Amendment to the Partnership Agreement may exercise
their Redemption Right at any time and from time to time following the delivery
of such Class B Units (or the Class A Units into which such Class B Units
automatically convert following the expiration of the applicable Distribution
Period within which the conversion occurs) regardless of whether the two-year
period described in this section 8.06A(i) has expired.”

 

3.                                      In accordance with Section 4.02A of the
Partnership Agreement, set forth below are the terms and conditions of the
Series N Preferred Units hereby established:

 

A.                                    Designation and Number.  A series of
Partnership Units, designated as Series N Preferred Units, is hereby
established.  The maximum number of Series N Preferred Units shall be 552,303
Series N Preferred Units.

 

B.                                    Rank.  The Series N Preferred Units, with
respect to rights to the payment of dividends and the distribution of assets
upon the liquidation, dissolution or winding up of the Partnership, rank
(a) senior to the Class A Units, the Class B Units (collectively, the “Common
Units”) and all Partnership Interests outstanding or issued in the future by the
Partnership, the terms of which do not expressly provide that such Partnership
Interests ranks senior to or on a parity with the Series N Preferred Units,
(b) on a parity with the Series F Preferred Units, the Series G Preferred Units,
the Series I Preferred Units, the Series J Preferred Units, the Series K
Preferred Units, the Series L Preferred Units, the Series M Preferred Units and
all Partnership Interests outstanding or issued in the future by the
Partnership, the terms of which expressly provide that such Partnership
Interests rank on a parity with the Series N Preferred Units and (c) junior to
all Partnership Interests issued in the future by the Partnership, the terms of
which expressly provide that such Partnership Interests rank senior to the
Series N Preferred Units.

 

C.                                    Distributions.

 

(i)                                     Pursuant to Section 5.01 of the
Partnership Agreement but subject to the rights of holders of any Partnership
Interests ranking senior to the Series N Preferred Units as to the payment of
distributions, the holders of the then outstanding Series N Preferred Units
shall be entitled to receive, when, as and if authorized by the Managing General
Partner, out of Available Cash, cumulative quarterly preferential cash
distributions in an amount per unit equal to 3.00% of the $25.00 liquidation
preference per annum (equivalent to a fixed annual amount of $0.75 per

 

--------------------------------------------------------------------------------


 

unit).  Distributions on the Series N Preferred Units shall accrue and be fully
cumulative from the date of original issuance and shall be payable quarterly
when, as and if authorized by the Managing General Partner, in equal amounts in
arrears on the fifteenth day of each January, April, July and October or, if not
a business day, the next succeeding business day (each, a “Series N Preferred
Unit Distribution Payment Date”). Any distribution (including the initial
distribution) payable on the Series N Preferred Units for any partial
distribution period shall be prorated and computed on the basis of a 360-day
year consisting of twelve 30-day months.  “Distribution Period” shall mean the
period from and including the date of original issuance and ending on but
excluding the next Series N Preferred Unit Distribution Payment Date, and each
subsequent period from and including such Series N Preferred Unit Distribution
Payment Date and ending on but excluding the next following Series N Preferred
Unit Distribution Payment Date.

 

(ii)                                  No distribution on the Series N Preferred
Units shall be authorized by the Managing General Partner or declared or paid or
set apart for payment by the Partnership at such time as the terms and
provisions of any agreement of the Managing General Partner or the Partnership,
including any agreement relating to its indebtedness, prohibits such
authorization, declaration, payment or setting apart for payment or provides
that such authorization, declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such authorization,
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Series N
Preferred Units which may be in arrears.

 

(iii)                               Notwithstanding the foregoing, distributions
with respect to the Series N Preferred Units shall accumulate whether or not any
of the foregoing restrictions exist, whether or not there is sufficient
Available Cash for the payment thereof and whether or not such distributions are
authorized. Accumulated but unpaid distributions on Series N Preferred Units
shall not bear interest and holders of the Series N Preferred Units shall not be
entitled to any distributions in excess of full cumulative distributions.  Any
distribution payment made on the Series N Preferred Units shall first be
credited against the earliest accumulated but unpaid distribution due with
respect to such units which remains payable.

 

(iv)                              Except as provided in section 3.C.(v), unless
full cumulative distributions have been or contemporaneously are declared and
paid or authorized, declared and a sum sufficient for the payment thereof set
apart for such payment on the Series N Preferred Units for all past distribution
periods and the then current distribution period, no distributions (other than
in Partnership Interests ranking junior to the Series N Preferred Units as to
the payment of dividends and the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership) shall be authorized, declared or
paid or set apart for payment nor shall any other distribution be authorized,
declared or made upon any other Partnership Interests ranking, as to the payment
of distributions or the distribution of assets upon any liquidation, dissolution
or winding up of the Partnership, junior to or on a parity with the Series N
Preferred Units for any period, nor shall any other Partnership Interests
ranking junior to or on a parity with the Series N Preferred Units as to the
payment of distributions or the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership, be redeemed, purchased or
otherwise acquired for any consideration (or any moneys be paid to or made
available for a sinking fund

 

--------------------------------------------------------------------------------


 

for the redemption of any such Partnership Interests) by the Partnership (except
by conversion into or exchange for Partnership Interests ranking junior to the
Series N Preferred Units as to the payment of distributions and the distribution
of assets upon any liquidation, dissolution or winding up of the affairs of the
Partnership).

 

(v)                                 When distributions are not paid in full (or
a sum sufficient for such full payment is not so set apart) upon the Series N
Preferred Units and any other Partnership Interests ranking on a parity as to
the payment of distributions with the Series N Preferred Units, all
distributions authorized and declared upon the Series N Preferred Units and any
other Partnership Interests ranking on a parity as to the payment of
distributions with the Series N Preferred Units shall be declared pro rata so
that the amount of distributions authorized and declared per Series N Preferred
Unit and such other Partnership Interests shall in all cases bear to each other
the same ratio that accumulated distributions per each Series N Preferred Unit
and such other Partnership Interests (which shall not include any accumulation
in respect of unpaid distributions for prior distribution periods if such other
Partnership Interests do not have a cumulative distribution) bear to each other.

 

(vi)                              Holders of Series N Preferred Units shall not
be entitled to any distribution, whether payable in cash, property or
Partnership Interests, in excess of full cumulative distributions on the
Series N Preferred Units as described above.  Accrued but unpaid distributions
on the Series N Preferred Units will accumulate as of the Series N Preferred
Units Distribution Payment Date on which they first become payable.

 

D.                                    Allocations.  Allocations of the
Partnership’s items of income, gain, loss and deduction shall be allocated among
holders of Series N Preferred Units in accordance with Article VI of the
Partnership Agreement.

 

E.                                     Liquidation Preference.

 

(i)                                     In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Partnership, the
holders of the Series N Preferred Units shall be entitled to receive out of the
assets of the Partnership available for distribution to the Partners pursuant to
Section 13.02.A of the Partnership Agreement a liquidation preference of $25.00
per Series N Preferred Unit, plus an amount equal to any accumulated and unpaid
distributions (whether or not earned or authorized) to the date of payment (the
“Series N Liquidation Value”), before any distribution of assets is made to
holders of any other Partnership Interests that rank junior to the Series N
Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, but subject to the preferential
rights of the holders of Partnership Interests ranking senior to the Series N
Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership.

 

(ii)                                  If upon any such voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, the assets of the
Partnership legally available for distribution to its Partners are insufficient
to make such full payment to the holders of the Series N Preferred Units, and
the corresponding amounts payable on all other Partnership Interests ranking on
a parity with the Series N Preferred Units as to the distribution of assets upon
the liquidation, dissolution or winding up of the Partnership, then the holders
of the Series N Preferred Units, and all other

 

--------------------------------------------------------------------------------


 

holders of such Partnership Interests on a parity with the Series N Preferred
Units shall share ratably in any such distribution of assets in proportion to
the full liquidating distributions (including, if applicable, accumulated and
unpaid distributions) to which they would otherwise be respectively entitled.

 

(iii)                               After payment of the full amount of the
Series N Liquidation Value, the holders of the Series N Preferred Units, shall
have no right or claim to any of the remaining assets of the Partnership.

 

(iv)                              None of a consolidation or merger of the
Partnership with or into another entity, a merger of another entity with or into
the Partnership, a statutory unit exchange by the Partnership or a sale, lease
or conveyance of all or substantially all of the Partnership’s property or
business shall be considered a liquidation, dissolution or winding up of the
affairs of the Partnership.

 

F.                                      Repurchase and Conversion Rights.

 

(i)                                     Notwithstanding any other provision of
the Partnership Agreement to the contrary, holders of the Series N Preferred
Units shall have the right to require the Partnership to repurchase for cash all
or a portion of the Series N Preferred Units at any time after the date hereof
(the “Cash Repurchase Right”), subject to paragraph 1 of section 3.F.(iii).  The
repurchase price per Series N Preferred Unit upon such repurchase shall be paid
by the Partnership in cash and shall be in an amount equal to the Series N
Liquidation Value of such Series N Preferred Units to the date of such
repurchase (the “Cash Repurchase Consideration”).  From and after the applicable
repurchase date, the Series N Preferred Units so repurchased shall no longer be
outstanding and all rights hereunder, to distributions or otherwise, with
respect to such Series N Preferred Units shall cease.

 

(ii)                                  In addition to the holders’ Cash
Repurchase Right, holders of the Series N Preferred Units shall, subject to
paragraph 2 of section 3.F.(iii), have the right to convert all or a portion of
such Series N Preferred Units at any time and from time to time into the number
of Class B Units (which Class B Units shall automatically be converted into
Class A Units following the expiration of the applicable Distribution Period
within which the conversion occurs) determined in accordance with the following
formula (the “Preferred Conversion Factor”) with respect to each Series N
Preferred Unit: the Series N Liquidation Value of such Series N Preferred Unit
to the date of such conversion divided by $166.63 (the “Conversion Price”) (as
appropriately adjusted for any stock splits, stock dividends or similar
transactions after the date hereof).

 

(iii)                               (1)                                 Each
holder of Series N Preferred Units who desires to require the Partnership to
repurchase all or a portion of the Series N Preferred Units shall provide notice
to the Partnership (with a copy to the Managing General Partner) in the form of
the Notice of Repurchase Demand attached as Exhibit A hereto (a “Repurchase
Demand Notice”) via facsimile, hand delivery or other mail or messenger
service.  The date upon which the Partnership initially receives a Repurchase
Demand Notice shall be a “Notice Date.”  The Partnership shall pay to such
holder of Series N Preferred Units the Cash Repurchase Consideration within ten
(10) Business Days after the Notice Date.  A holder of Series N

 

--------------------------------------------------------------------------------


 

Preferred Units may not request repurchase of less than 10,000 Series N
Preferred Units or, if such holder of Series N Preferred Units holds less than
10,000 Series N Preferred Units, for less than all of the Series N Preferred
Units held by such holder of Series N Preferred Units.

 

(2)                                 Each holder of Series N Preferred Units who
desires to convert the same into Class B Units shall provide notice to the
Partnership (with a copy to the Managing General Partner) in the form of the
Notice of Conversion attached as Exhibit B hereto (a “Conversion Notice”) via
facsimile, hand delivery or other mail or messenger service. The date upon which
the Partnership initially receives a Conversion Notice shall be a “Notice
Date.”  The Partnership shall issue and deliver within ten (10) Business Days
after the Notice Date, to such holder of Series N Preferred Units at the address
of the holder on the books of the Partnership, the number of Class B Units, or
Class A Units, as the case may be, as calculated pursuant to the Preferred
Conversion Factor.  A holder of Series N Preferred Units may not request
conversion of less than 10,000 Series N Preferred Units or, if such holder of
Series N Preferred Units holds less than 10,000 Series N Preferred Units, for
less than all of the Series N Preferred Units held by such holder of Series N
Preferred Units.

 

(iv)                              The Preferred Conversion Factor (and the
Conversion Price) shall be subject to adjustment from time to time hereafter
solely for purposes of applying section 3.F.(ii), as follows; it being intended
that such adjustments to the Preferred Conversion Factor (and the Conversion
Price) are to be made in order to avoid unintended dilution or anti-dilution as
a result of transactions in which Common Units are issued, redeemed or exchanged
without a corresponding issuance, redemption or exchange of Series N Preferred
Units:

 

(1)                                 In case the Partnership shall, at any time
or from time to time prior to conversion of all Series N Preferred Units,
(A) pay a dividend or make a distribution on the outstanding Common Units, in
Common Units, (B) split or subdivide the outstanding Common Units into a larger
number of Common Units, (C) effect a reverse unit split or otherwise combine the
outstanding Common Units into a smaller number of Common Units or (D) issue by
reclassification of the Common Units any units of Partnership Interest, then,
and in each such case, the Preferred Conversion Factor (and the Conversion
Price) in effect immediately prior to such event or the record date therefor,
whichever is earlier, shall be adjusted so that the holder of any Series N
Preferred Units thereafter surrendered for conversion shall be entitled to
receive the Class B Units that such holder would have been entitled to receive
after the happening of any of the events described above, had such Series N
Preferred Units been converted immediately prior to the happening of such event
or the record date therefor, whichever is earlier. An adjustment made pursuant
to this sub-paragraph (iv)(1) shall become effective (x) in the case of any such
dividend or distribution, immediately after the close of business on the record
date for the determination of holders of Common Units entitled to receive such
dividend or distribution, or (y) in the case of any such subdivision,
reclassification, reverse unit split or combination, at the close of business on
the day upon which such action becomes effective.

 

--------------------------------------------------------------------------------


 

(2)                                 In case the Partnership shall, at any time
or from time to time prior to conversion of all Series N Preferred Units,
declare, order, pay or make a dividend or other distribution (including, without
limitation, any distribution of units or other securities or property or rights
or warrants to subscribe for securities of the Partnership entitling holders
thereof to subscribe for or purchase such securities at a price per share less
than the fair market value of such securities, by way of dividend or spin-off),
on its Common Units, other than (A) regular and customary quarterly
distributions by the Partnership of Available Cash, or (B) dividends or
distributions of Common Units which are referred to in section
3.F.(iv)(1) above, then, and in each such case, the Preferred Conversion Factor
(and the Conversion Price) shall be adjusted so that the holder of each Series N
Preferred Unit shall be entitled to receive, upon the conversion thereof, the
number of Class B Units determined by multiplying (1) the applicable Preferred
Conversion Factor on the day immediately prior to the record date fixed for the
determination of Common Unit holders entitled to receive such dividend or
distribution by (2) a fraction, the numerator of which shall be the Deemed Value
of the Partnership Interest per Common Unit on such record date, and the
denominator of which shall be such Deemed Value of the Partnership Interest per
Common Unit less the fair market value (as determined in good faith by
resolution of the board of directors of the Managing General Partner) of such
dividend or distribution allocable to one Common Unit. An adjustment made
pursuant to this section 3.F.(iv)(2) shall be made upon the opening of business
on the next Business Day following the date on which any such dividend or
distribution is made and shall be effective retroactively immediately after the
close of business on the record date fixed for the determination of Common Unit
holders entitled to receive such dividend or distribution.

 

(3)                                 In case the Partnership shall, at any time
or from time to time prior to conversion of all Series N Preferred Units, issue
Common Units to each of the then existing holders of Common Units (or securities
convertible into or exchangeable for Common Units, whether or not the rights to
convert or exchange such securities are then exercisable) at a price per Common
Unit (or having a conversion price per Common Unit, as applicable) less than the
Deemed Value of the Partnership Interest per Common Unit as of the date of
issuance of such Common Units or of such convertible securities, as the case may
be, then, and in each such case, the Preferred Conversion Factor (and the
Conversion Price) shall be adjusted so that the holder of each Series N
Preferred Unit shall be entitled to receive, upon conversion thereof, the number
of Class B Units determined by multiplying (A) the Preferred Conversion Factor
on the day immediately prior to such date by (B) a fraction, the numerator of
which shall be the sum of (1) the number of Common Units outstanding on such
date and (2) the number of additional Common Units issued (or into which the
convertible securities may convert), and the denominator of which shall be the
sum of (x) the number of Common Units outstanding on such date and (y) the
number of Common Units which the aggregate consideration receivable by the
Partnership for the total number of Common Units so issued (or into which the
convertible securities may convert) would purchase at the Deemed Value of the
Partnership Interest per Common Unit as of such date.  Any adjustment made
pursuant to this section 3.F.(iv)(3) shall be made and become

 

--------------------------------------------------------------------------------


 

effective on the next Business Day following the date on which any such issuance
is made and shall be effective retroactively immediately after the close of
business on such date.  For purposes of this section 3.F.(iv)(3):

 

(a)                                 if the Partnership shall issue Common Units
for consideration other than cash, the price per Common Unit at which such
Common Units are issued shall be deemed to be the fair market value (as
determined in good faith by the board of directors of the Managing General
Partner) of the portion of such non-cash consideration allocable to one Common
Unit; and

 

(b)                                 the aggregate consideration receivable by
the Partnership in connection with the issuance of Common Units or of securities
convertible into Common Units shall be deemed to be equal to the sum of the
aggregate offering price (before deduction of underwriting discounts or
commissions and expenses payable to third parties) of all such securities plus
the minimum aggregate amount, if any, payable upon conversion of any such
convertible securities into Common Units.

 

(4)                                 In case the Partnership shall, at any time
or from time to time prior to conversion of all Series N Preferred Units, make a
tender offer or exchange offer for Common Units at a price per Common Unit
greater than the Deemed Value of the Partnership Interest per Common Unit as of
the date of such repurchase (the number of Common Units so repurchased,
multiplied by the amount by which such price per Common Unit exceeds the Deemed
Value of the Partnership Interest per Common Unit as of such date, being
referred to in this section 3.F.(iv)(4) as the “Excess Amount”), then, and in
each such case, the Preferred Conversion Factor (and the Conversion Price) shall
be adjusted, in accordance with the applicable provisions of sections
3.F.(iv)(1) and 3.F.(iv)(2) above, as if, in lieu of such repurchase, the
Partnership had (x) made a distribution of property having a fair market value
(as determined in good faith by resolution of the board of directors of the
Managing General Partner) equal to the Excess Amount, with such distribution
made to holders of Common Units (including holders of Common Units so
repurchased) on the date of such repurchase, and (y) effected a reverse split of
the Common Units in the proportion required to reduce the number of Common Units
outstanding by the number of Common Units repurchased by the Partnership in such
repurchase.

 

(5)                                 For purposes of this paragraph (iv), the
number of Common Units at any time outstanding shall not include any Common
Units then owned or held by or for the account of the Partnership.

 

(6)                                 In the event the number of Class B Units to
which a holder is entitled upon conversion of its Series N Preferred Units is
not equal to a whole number, the holder shall be paid (i) that number of Class B
Units, or Class A Units, as the case may be, which equals the nearest whole
number less than such amount plus (ii) an amount of cash which the Managing
General Partner determines, in its reasonable discretion, to represent the fair
value of the remaining fractional Class B

 

--------------------------------------------------------------------------------


 

Unit, or Class A Units, as the case may be, which would otherwise be payable to
such holder.

 

(7)                                 The Managing General Partner shall provide
notice to holders of the Series N Preferred Units following the occurrence of
any transaction or event described in this paragraph (iv) that results in an
adjustment to the Preferred Conversion Factor (and the Conversion Price) as soon
as reasonably practicable following such transaction or event.

 

G.                                    Voting Rights.  Except as required by
applicable law, the Series N Preferred Units shall have no voting rights, except
that no amendment of the Partnership Agreement shall be made that materially
adversely affects the rights of the holders of Series N Preferred Units without
the consent of a majority of such holders (unless all holders of Partnership
Interests are materially adversely affected to the same degree).    For the
avoidance of doubt, any amendment to create, establish or amend the rights and
designations of a series of Partnership Units shall not require the consent of
the holders of the Series N Preferred Units.

 

H.                                   Transfer.  In addition to the restrictions
set forth in Section 11.03 of the Partnership Agreement, except as set forth in
section 3.F above, a holder of the Series N Preferred Units may not Transfer any
of the Series N Preferred Units without the consent of the Managing General
Partner, which consent may be withheld in the Managing General Partner’s sole
discretion; provided, however, that nothing in this Amendment or in the
Partnership Agreement shall inhibit a holder’s ability to exercise the
redemption right set forth in Section 8.06 of the Partnership Agreement with
respect to Class A Units into which the Series N Preferred Units may be
exchanged pursuant to section 3.F of this Amendment (or the Class A Units into
which such Class B Units automatically convert following the expiration of the
Distribution Period within which the conversion occurs). Any attempt to effect a
Transfer of the Series N Preferred Units without the Managing General Partner’s
consent shall be void ab initio.

 

For purposes of this section 3.H, “Transfer” shall have the meaning of
“transfer” as defined in 11.1(A) in the Partnership Agreement.  The term
“Transfer” as used in this section 3.H or Article XI of the Partnership
Agreement shall not include any repurchase of the Series N Preferred Units by
the Partnership or the conversion of Series N Preferred Units into Class B
Units.

 

I.                                        Restrictions on Ownership.  No person
that is not a legal resident of the United States of America shall be permitted
to beneficially own, directly or indirectly for U.S. federal income tax
purposes, any Series N Preferred Units.  The acquisition of any Series N
Preferred Units by any person that is not a legal resident of the United States
of America, whether or not in accordance with section 3.H above, shall be void
ab initio.

 

4.                                      Except as modified herein, all terms and
conditions of the Partnership Agreement shall remain in full force and effect,
which terms and conditions the Managing General Partner hereby ratifies and
confirms.

 

5.                                      This Amendment shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to conflicts of law.

 

--------------------------------------------------------------------------------


 

6.                                      If any provision of this Amendment is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

 

 

SL GREEN REALTY CORP., a Maryland corporation,

 

as Managing General Partner of SL Green Operating Partnership, L.P.

 

and on behalf of existing Limited Partners

 

 

 

 

 

By:

/s/ Andrew Levine

 

 

Name: Andrew Levine

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Notice of Repurchase Demand

 

The undersigned holder of Series N Preferred Units hereby irrevocably requests
SL Green Operating Partnership, L.P., a Delaware limited partnership (the
“Partnership”), to repurchase the number of Series N Preferred Units stated
herein in accordance with the terms of the First Amended and Restated Agreement
of Limited Partnership of SL Green Operating Partnership, L.P., as amended from
time to time in accordance with its terms, and the Cash Repurchase Right
referred to therein; and the undersigned irrevocably (i) surrenders such
Series N Preferred Units and all right, title and interest therein and
(ii) directs that the Cash Repurchase Consideration deliverable in accordance
with this Notice be delivered in the name(s) and at the address(es) specified
below.

 

The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has good and unencumbered title to the Series N Preferred Units that are the
subject of this Notice, free and clear of the rights or interests of any other
person or entity, (b) has the full right, power, and authority to demand
repurchase and surrender the Series N Preferred Units that are the subject of
this Notice and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such repurchase and
surrender.

 

Number of Series N Preferred Units tendered:

 

 

 

 

Dated:

 

 

 

 

 

Name:

 

 

 

(Please Print)

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City)  (State)  (Zip Code)

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Notice of Conversion

 

The undersigned holder of Series N Preferred Units hereby irrevocably requests
SL Green Operating Partnership, L.P., a Delaware limited partnership (the
“Partnership”), to convert the number of Series N Preferred Units stated herein
into the right to receive Class B Units (as defined in the Partnership’s First
Amended and Restated Agreement of Limited Partnership, as amended from time to
time (the “Partnership Agreement”)) in accordance with the terms of the
Partnership Agreement, as amended from time to time in accordance with its
terms; and the undersigned irrevocably (i) surrenders such Series N Preferred
Units and all right, title and interest therein and (ii) directs that the
Class B Units deliverable in accordance with this Notice be delivered in the
name(s) and at the address(es) specified below.

 

The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has good and unencumbered title to the Series N Preferred Units that are the
subject of this Notice, free and clear of the rights or interests of any other
person or entity, (b) has the full right, power, and authority to request the
conversion requested herein and (c) has obtained the consent or approval of all
persons or entities, if any, having the right to consent or approve such
conversion and surrender.

 

Number of Series N Preferred Units tendered:

 

Dated:

 

 

 

 

 

Name:

 

 

 

(Please Print)

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City)  (State)  (Zip Code)

 

 

--------------------------------------------------------------------------------